IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


IN RE: MR. JUSTICE SEAMUS P.                 : No. 430
McCAFFERY OF THE SUPREME                     :
COURT OF PENNSYLVANIA                        : Judicial Administration Docket
                                             :
                                             :
                                             :


                                         ORDER


PER CURIAM


      AND NOW, this 27th day of October, 2014, in light of the retirement of Justice

Seamus P. McCaffery as a Justice of the Supreme Court of Pennsylvania, effective

immediately, the Court’s Order of October 20, 2014, is vacated as moot.


      Mr. Justice Eakin did not participate in this matter.

      Madame Justice Todd files a Concurring Statement.